DETAILED ACTION
Applicant: MIZUNO, Yusuke; AOYAMA, Tomoki; & MATSUMOTO, Erika
Assignee: Horiba, LTD.
Attorney: David S. Bir (Reg. No.: 38,383)
Filing: Non-Provisional Application filed 07 November 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-13 are currently pending before the Office.

Priority
The instant application clams foreign priority to JP 2018-245040 filed 27 December 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/07/2019 has been considered.

Specification
The disclosure is objected to because of the following informalities: Paragraph 19 includes the phrase “the carbon compound in visible light region” should probably be “in a visible light region” or “in the visible light region”.   The Applicants are requested to review the Specification to determine if any further typographical errors may exist.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “analyzing apparatus configured to obtain information about elements contained in a measurement object on the basis of fluorescent X-rays . . . a calculation unit configured to calculate information about a quantity of the carbon compound contained in the measurement object . . . and to correct the information about the fluorescent X-rays measured by the X-ray measurement device on the basis of the calculated information about the quantity of the carbon compound” which is indefinite since it is unclear if the “information” claimed four times is the same type or kind of “information”, if the “information” is related to each other, or if the “information” is different from each other.  Further detail should be added to differentiate the “information”, e.g. “to obtain elemental information about elements . . . to calculate quantity information about a quantity of the carbon compound . . . and to correct the elemental information . . . on the basis of the quantity information calculated about the quantity of the carbon” or some similar amendment to define the different “information” or clarify how they are the same “information”.
Claims 12 and 13 include the phrase “obtaining information about elements contained in a measurement object . . . calculating information about a quantity of the carbon compound contained in the measurement object . . . and correcting information about the fluorescent X-rays on the basis of the information about the quantity of the carbon compound” which is indefinite since it is unclear if the “information” claimed four times is the same type or kind of “information”, if the “information” is related to each other, or if the “information” is different from each other.  Further detail should be added to differentiate the “information”, e.g. “obtaining elemental information about elements . . . calculating quantity information about a quantity of the carbon compound . . . and correcting the elemental the quantity information” or some similar amendment to define the different “information” or clarify how they are the same “information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Pub. 2015/0338534) and Kawasaki Heavy Industries (JP H06-21866).
Regarding claim 1, Mizuno et al. discloses an analyzing apparatus (Mizuno et al.: Fig. 1 analyzing apparatus 100) configured to obtain information about elements (¶31 analysis unit 5 analyzes elements) contained in a measurement object (Fig. 1 particulate matter P; ¶31 particulate matter P) on the basis of fluorescent X-rays (Fig. 1 fluorescent x-ray X2; ¶34 fluorescent x-ray from the particulate matter P; ¶44) generated from the measurement object (P), the apparatus comprising:

    PNG
    media_image1.png
    629
    817
    media_image1.png
    Greyscale

an X-ray measurement device (53) configured to measure the fluorescent X-rays (X2; ¶34); and
a calculation unit (95; ¶¶60-66) configured to calculate information about a quantity of a carbon compound (¶¶60-66 – unit 95 quantifies the amounts of the elements included in the particulate matter P) contained in the measurement object (P) on the basis of calibration data (¶¶60-66 – background calibration base material BS creates standard curve) of a carbon compound (P), and to correct the information about the fluorescent X-rays (X2) measured by the X-ray measurement device (53) on the basis of the calculated information about the quantity of the carbon compound (¶¶60-66).
However, Mizuno et al. fails to disclose an optical characteristics measurement device.
In a related field of endeavor, Kawasaki Heavy Industries discloses an analyzing apparatus (Kawasaki: Fig. 1; Pg. 2, 5th-7th Full Paragraph (F.P.) – carbon (unburned) content in ash measured) configured to obtain information about elements (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P.) contained in a measurement object (filter 2; Pg. 2, 5th-7th F.P. – ash on filter 2), the apparatus comprising: an optical 

    PNG
    media_image2.png
    302
    424
    media_image2.png
    Greyscale

characteristic measurement device (12,18) configured to obtain optical characteristics (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P.) other than fluorescent X-rays of a carbon compound (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P. – amount of unburned matter) contained in the measurement object (2 – ash on filter); and a calculation unit (Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P. - powder color judging means 22 judges the brightness of the ash from this output . . . ratio of unburned ash content is calculated from the correlation data between ash and unburned ash content) configured to calculate information about a quantity of the carbon compound (Pg. 3, 2nd-3rd F.P. unburned ash content) contained in the measurement object (Pg. 3, 2nd-3rd F.P. ash) on the basis of the optical characteristics of the carbon compound (Pg. 3, 2nd-3rd F.P. brightness of the ash correlates to carbon content determined by unit 22).
In view of the ability to obtain the amount of unburnt ash containing carbon with color measurement which can be performed without error and in a short time as is disclosed in Kawasaki Heavy Industries at Page 2, 5th-7th Full Paragraphs & Page 3, 2nd-3rd Full Paragraphs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki Heavy Industries with the teachings of Mizuno et al. to correct the information about the fluorescent X-rays measured by the X-ray measurement device since the optical method of Kawasaki Heavy Industries can be performed without error and in a short time.

Regarding claim 2, Kawasaki Heavy Industries further discloses wherein the optical characteristic measurement device (Kawasaki: Fig. 1 detectors 12,18; Pg. 3, 2nd-3rd F.P.) includes a sensor (12, 18) configured to measure optical characteristics (Pg. 3, 2nd-3rd F.P.) of the measurement object (Pg. 3, 2nd-3rd F.P. - ash).
Regarding claim 3, Kawasaki further discloses wherein the sensor is an image sensor (Kawasaki: 12,18) configured to obtain image data (Pg. 2, 11th F.P. - Pg. 2, 12th F.P. – first and second light receivers 12, 18 . . . first photodetector 12) of the measurement object (Pg. 3, 2nd-3rd F.P. - ash).
Regarding claim 4, Kawasaki further discloses wherein the optical characteristic measurement device comprises the sensor (Kawasaki: Fig. 1) and the measurement object (Pg. 3, 2nd-3rd F.P. - ash).  However, it fails to disclose a light filter, in view of the ability to control the transmitted light to the sensor and the ability to reduce the processing required for large spectrums of light using a filter, one of ordinary skill in the art would be motivated to utilize a light filter disposed between the sensor and the measurement object to remove unnecessary light.
Regarding claim 5, Kawasaki further discloses wherein the optical characteristic measurement device (Kawasaki: Fig. 1) comprises a light source (11,17) configured to irradiate the measurement object (Pg. 3, 2nd-3rd F.P. - ash) with light (Fig. 1).
Regarding claim 11, Mizuno et al. and Kawasaki further disclose the apparatus further comprising a collection filter (Mizuno et al.: Fig. 1 collection filter 1; ¶23; Kawasaki: Fig. 1 filter 2) configured to collect the measurement object (Mizuno et al.: ¶23 particulate matter P; Kawasaki: Pg. 3, 2nd-3rd F.P.).
Regarding claims 12-13, Mizuno et al. discloses a non-transitory computer readable (claim 13) storage product (Mizuno et al.: ¶38 – computer system storing program) having stored data representing a program causing a computer to perform (¶38) a method (claim 12) for obtaining information (Fig. 1 analyzing apparatus 100) about elements (¶31 analysis unit 5 analyzes elements) contained in a measurement object (Fig. 1 particulate matter P; ¶31 particulate matter P) on the basis of fluorescent X-rays (Fig. 1 fluorescent x-ray X2; ¶34 fluorescent x-ray from the particulate matter P; ¶44) generated from the measurement object (P), the method comprising:

    PNG
    media_image1.png
    629
    817
    media_image1.png
    Greyscale

detecting the fluorescent X-rays (X2; ¶34);
calculating information (95; ¶¶60-66) about a quantity of a carbon compound (¶¶60-66 – unit 95 quantifies the amounts of the elements included in the particulate matter P) contained in the measurement object (P) on the basis of calibration data (¶¶60-66 – background calibration base material BS creates standard curve) of a carbon compound (P); and 
correcting information about the fluorescent X-rays (X2) measured by the X-ray measurement device (53) on the basis of the information about the quantity of the carbon compound (¶¶60-66).
However, Mizuno et al. fails to disclose an optical characteristics measurement device.
In a related field of endeavor, Kawasaki Heavy Industries discloses an analyzing method (Kawasaki: Fig. 1; Pg. 2, 5th-7th Full Paragraph (F.P.) – carbon (unburned) content in ash measured) including obtaining information about elements (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P.) contained in a measurement object (filter 2; Pg. 2, 5th-7th F.P. – ash on filter 2), the method comprising: obtaining optical characteristics (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P.) other than fluorescent X-rays of a carbon compound (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P. – amount of unburned matter) contained in the measurement object (2 – ash on filter)

    PNG
    media_image2.png
    302
    424
    media_image2.png
    Greyscale

and calculating information (Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P. - powder color judging means 22 judges the brightness of the ash from this output . . . ratio of unburned ash content is calculated from the correlation data between ash and unburned ash content) about a quantity of the carbon compound (Pg. 3, 2nd-3rd F.P. unburned ash content) contained in the measurement object (Pg. 3, 2nd-3rd F.P. ash) on the basis of the optical characteristics of the carbon compound (Pg. 3, 2nd-3rd F.P. brightness of the ash correlates to carbon content determined by unit 22).
In view of the ability to obtain the amount of unburnt ash containing carbon with color measurement which can be performed without error and in a short time as is disclosed in Kawasaki Heavy Industries at Page 2, 5th-7th Full Paragraphs & Page 3, 2nd-3rd Full Paragraphs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki Heavy Industries with the teachings of Mizuno et al. to correct the information about the fluorescent X-rays measured by the X-ray measurement device since the optical method of Kawasaki Heavy Industries can be performed without error and in a short time.
  
	
	


Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Pub. 2015/0338534) and Kawasaki Heavy Industries (JP H06-21866) as applied to claims 5 and 1, respectively, above, and further in view of White (US Pub. 2015/0355084).
Regarding claim 6, Mizuno et al. and Kawasaki disclose the analyzing apparatus of claim 5, but they are silent regarding the wavelength spectrum detected.
In a related field of endeavor, White discloses an analyzing apparatus (White: Fig. 3) configured to obtain information about particulate matter (Abstract), comprising: an optical characteristic measurement device (306) including a light source (308) and an image sensor (310) wherein the light source comprise a white color light source (¶61 white-light LED). 
In view of the ability to facilitate direct observation of collected particulate matter using visible light as is disclosed in White at Paragraph 48, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of White with the teachings of Mizuno et al. and Kawasaki to optimize identification of sensed particulate matter using visible light.

Regarding claim 7, Kawasaki and White further disclose wherein the calculation unit (Kawasaki: Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P.) calculates black carbon content contained in the measurement object on the basis of the optical characteristics of the carbon compound (Kawasaki: Fig. 1; Pg. 3, 2nd-3rd F.P.) in a visible light region (White: ¶48).
Regarding claim 8, Kawasaki and White further disclose wherein the calculation unit (Kawasaki: Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P.) calculates organic carbon content contained in the measurement object on the basis of the optical characteristics of the carbon compound (Kawasaki: Fig. 1; Pg. 3, 2nd-3rd F.P.) in a visible light region (White: ¶48).
Regarding claim 9, Mizuno et al. and Kawasaki disclose the analyzing apparatus of claim 1, and Kawasaki further discloses wherein the calculation unit (Kawasaki: Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P.) calculates black carbon content contained in the measurement object on the basis of the optical characteristics of the carbon compound (Kawasaki: Fig. 1; Pg. 3, 2nd-3rd F.P.) but they are silent regarding the wavelength spectrum detected.
White discloses an analyzing apparatus (White: Fig. 3) configured to obtain information about particulate matter (Abstract), comprising: an optical characteristic measurement device (306) including a light source (308) and an image sensor (310) and analysis in the infrared region for the optical characteristics of the carbon compound in an infrared region (¶48). 
In view of the ability to facilitate determination of the constituent parts of the particulate matter using infrared light as is disclosed in White at Paragraph 48, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of White with the teachings of Mizuno et al. and Kawasaki to optimize determination of the constituent parts of the sensed particulate matter using infrared light.

Regarding claim 10, Kawasaki and White further disclose wherein the calculation unit (Kawasaki: Fig. 2 calculation unit 22; Pg. 3, 2nd-3rd F.P.) calculates organic carbon content contained in the measurement object on the basis of the optical characteristics of the carbon compound (Kawasaki: Fig. 1; Pg. 3, 2nd-3rd F.P.) in an infrared region (White: ¶48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884